DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Salume et al. (US Patent Application, Pub. No.: US 2018/0332420 A1).
In regards to claims 1, 12, and 20, Salume discloses an electronic device (e.g., client device 14) (See pg. 2, paragraph [0018]), a method, and a non-transitory computer-readable storage medium comprising: sensors (e.g., sensors 24 and/or position sensors 34) configured to detect an orientation of a display (See pg. 2, paragraph [0019]); driver logic configured to: process the audio data received by an interface to form audio output data; and form driver signals representing the audio output data based on the orientation of the display detected by the sensors (See pg. 2, paragraph [0023] and pg. 6, paragraph [0052]); and a speaker array configured to: receive the driver signals formed orientation of the display; and render the audio output data for playback based on the driver signals (See pg. 7, paragraph [0063]).
In regards to claims 2 and 13, Salume discloses the electronic device and method, wherein to form the driver signals based on the orientation of the display, the driver logic is configured to: determine a set of equalization parameters corresponding to the orientation of the display; and form the driver signals based on the set of equalization parameters (See pg. 5, paragraph [0039] – [0040]).
In regards to claims 3 and 14, Salume discloses the electronic device and method, wherein to determine the set of equalization parameters corresponding to the orientation of the display, the driver logic is configured to select the set of equalization parameters corresponding to the orientation of the display from a plurality of sets of equalization parameters using a lookup table (See pg. 5, paragraph [0039] – [0040]).
In regards to claims 4 and 15, Salume discloses the electronic device and method, wherein to determine the set of equalization parameters corresponding to the orientation of the display, the driver logic is configured to apply a finite element solution that determines the set of equalization parameters corresponding to the orientation of the display (See pg. 5, paragraph [0039] – [0040]).
In regards to claims 5 and 16, Salume discloses the electronic device and method, wherein to determine the set of equalization parameters corresponding to the orientation of the display, the driver logic is configured to apply an artificial intelligence model or a machine learning model trained with a mapping of rotation angles of the display to respective sets equalization parameter sets to predict the set of equalization parameters corresponding to the orientation of the display (See pg. 6, paragraph [0052]).
In regards to claims 6 and 17, Salume discloses the electronic device and method, wherein the set of equalization parameters includes one or more of an amplitude, a high pass filter, a low pass filter, notch filters, an adjust Q factor, a filter amplitude, or a phase (See pg. 1, paragraph [0016]).
In regards to claims 7, Salume discloses the electronic device, wherein the amplitude is expressed as a function of a frequency (See pg. 6, paragraph [0051]).
In regards to claims 8, Salume discloses the electronic device, further comprising a base, and wherein the loudspeaker array is encased in the base (See pg. 2, paragraph [0018]).
In regards to claims 9, Salume discloses the electronic device, wherein the sensors includes one or more of an accelerometer, a position encoder, a gyroscope, a motion sensor, camera hardware, an imaging system, a radio frequency probe, an antenna, or a Hall probe (See pg. 2, paragraph [0019]).
In regards to claims 10 and 18, Salume discloses the electronic device and method, wherein the sensors are further configured to detect configured to detect an orientation of a physical component of the electronic device relative the microphone array, and wherein to form the driver signals representing the audio output data based on the orientation of the display, the driver logic is configured to form the driver signals based on the orientation of the physical component relative to the microphone array (See pg. 2, paragraph [0023] and pg. 6, paragraph [0052]).
In regards to claims 11 and 19, Salume discloses the electronic device and method, wherein the sensors are configured to detect a movement of the physical component while the microphone array remains stationary (See pg. 2, paragraph [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rosenberg (US Patent Application, Pub. No.: US 2007/0075127 A1) teaches orientation-based power conservation for portable media devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652